DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the Applicant’s Application filed on August 25, 2022.
Claims 1, 3, and 12 have been amended.
Applicant's amendments necessitated new grounds of rejection.
This action is made final in view of the new grounds of rejection.
Claims 1 and 12 are independent. As a result claims 1-22 are pending in this office action.


Response to Arguments
Applicant's argument filed August 25, 2022 regarding the rejection of claims 1-22 under 35 U.S.C 101, has been fully considered and is persuasive. 
Applicants argue in substance:
Regarding claims 1-22, the applicants submit that the steps are being performed are directed to statutory subject matter under 101 because the claims as a whole integrates the exception into a practical application and are a technical improvement.
The argument of claims 1-22 have been fully considered and is persuasive. 	
Therefore, the 35 U.S.C. 101 rejection of claims 1-22 have been withdrawn.

Applicant's arguments filed August 25, 2022 regarding the rejection of claims 1 and 12 under 35 U.S.C 103 have been fully considered but they are moot in view of the new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-8, 10, 12-15, 17-19, and  21 are rejected under 35 U.S.C. 103 as being unpatentable Zimmermann et al. (US 2018/0027006) (hereinafter Zimmermann) in view of Flood et al. (US 2019/0303395) (hereinafter Flood), and in further view of Leidner et al. (US 2012/0221485) (hereinafter Leidner).
Regarding claim 1, Zimmerman teaches a system comprising: a memory for storing and managing data (see Fig. 1,  Fig. 6, para [0102], para [0201], discloses memory and application programming interfaces APIs  for managing data); an user interface that electronically receives user input (see Fig. 1, Fig. 6, para [0097], discloses user interface receiving user input); and a processor coupled to the memory and the user interface (see Fig. 65, para [0556], discloses data stream processor) , the processor configured to determine an integrity due diligence risk score associated with a third-party entity (see Fig. 2, Figs. 29-30, para [0426-0429], discloses determining risk score (integrity due diligence a risk score)  associated with third-party applications and/or reputation of application vendor (third-party entity)), the determination of the integrity due diligence risk score comprising: creating at least one source list for the third-party entity (see Figs. 5-6, Fig. 39, para [0163], para [0447], discloses creating a vendor specific collection (source list) for third party applications risk ); triggering, for each of the at least one source list, a data extraction function  to form an article corpus (see Figs. 29-30, para [0431], para [0444], discloses automatically extracting data from on-network and cloud environment URLs for vendor for specific categories of third-party applications (article corpus) as shown in Fig. 30 ); the data extraction function comprising: executing an automated data extraction through scraping of website content in a plurality of different data types from one or more websites for each source list (see Figs. 29-30, para [0444], para [0457], discloses web scraping to identify different types of data in application indexing shown in Fig. 29) ; parsing the extracted data into a common data type (see Fig. 28, para [0424], discloses formatting various source data into a common format in identifying applications from different URLs and categorizing URLs); and normalizing the parsed data from a raw format into a common format grouped by a plurality of data categories (see Figs. 29-30, para [0424], para [0437], discloses normalization of data that is presented differently in different protocols and categorizing URLs in application indexing); performing a de-duplication of each article from the article corpus based on a similarity index, wherein the de-duplication process is based on one or more of exact title, similar title and similar content (see Figs. 28-30, para [0424], para [0429], discloses cleansing data such as by de-duplication in categorizing of domain in which an application was discovered and similarity of applications for respective category of applications).
Zimmermann does not explicitly teach extracting one or more relevant texts from the article corpus by applying weights and a plurality of filters comprising one or more of an organization filter, negative vocabulary filter and a distance algorithm filter; clustering a set of articles corresponding to an event to identify similar articles; performing a classification of sentences to determine sentiment; identifying a risk event, wherein the risk event comprises one or more of: litigation, sanctions, adverse media, background and key individuals; calculating a risk score for each risk event; and based on the risk score, generating, via the user interface, an output wherein the output comprises a graphic that illustrates each risk event and supporting articles with one or more annotations generated via machine learning algorithm that identifies negative content
Flood teaches extracting one or more relevant texts from the article corpus by applying weights and a plurality of filters comprising one or more of an organization filter, negative vocabulary filter and a distance algorithm filter (see Figs. 2-3, para [0035], para [0043-0044], para [0070], discloses extracting named entity recognizer words by applying weights and data filtration and entity extraction, including spam filter (negative vocabulary filter)); clustering a set of articles corresponding to an event to identify articles containing similar content (see Fig. 2, para [0062-0063], discloses clustering articles relating to scored articles, clustering related articles into a group). 
Zimmermann/Flood are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Zimmermann to extract relevant texts by applying weights from disclosure of Flood. The motivation to combine these arts is disclosed by Flood as “improve affordability, scalability, extendibility, and quality of news article curation for an operator, device or network” (para [0020]) and extracting relevant texts by applying weights is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Zimmermann/Flood do not explicitly teach performing a classification of sentences to determine sentiment; identifying a risk event, wherein the risk event comprises one or more of: litigation, sanctions, adverse media, background and key individuals; calculating a risk score for each risk event; and based on the risk score, generating, via the user interface, an output wherein the output comprises a graphic that illustrates each risk event and supporting articles with one or more annotations generated via machine learning algorithm that identifies negative content.
Leidner teaches performing a classification of sentences to a determine a sentiment score (see Fig. 15, para [0078], para [0099], para [0102], discloses risk sentence classifier, classifying sentences that contain threats using sentiment analysis in conjunction with green scoring); identifying a risk event, wherein the risk event comprises one or more of: litigation, sanctions, adverse media, background and key individuals (see Fig. 15,  para [0072], para [0077], discloses identifying risk events that have negative impact comprising adverse media); calculating a risk score for each risk event (see Fig. 17A, para [0075], para [0077], discloses calculating risk score for identified risk and generating an entity-specific risk profile data structure); and based on the risk score, generating, via the user interface, an output wherein the output comprises a graphic that illustrates each risk event and supporting articles generated via machine learning algorithm that identifies negative content (see Figs. 18-21, para [0072-0073], para [0105], discloses risk tagging, providing an automated aggregation and visual presentation of risks associated with an entity and  annotating negative risks, shown as threats in Fig. 19 and Fig. 21).
Zimmermann/Flood/Leidner are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Zimmermann/Flood to determine sentiment of sentence for classification from disclosure of Leidner. The motivation to combine these arts is disclosed by Leidner as “improve asset allocation decisions by benchmarking portfolio risk exposure” (para [0084]) and determining sentiment of sentence for classification are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 12, Zimmermann teaches a method to determine an integrity due diligence risk associated with a third-party entity, comprising the steps of: creating at least one source list for the third-party entity (see Figs. 5-6, Fig. 39, para [0163], para [0447], discloses creating a vendor specific collection (source list) for third party applications risk ); triggering, for each of the at least one source list, a data extraction function to form an article corpus (see Figs. 29-30, para [0431], para [0444], discloses automatically extracting data from on-network and cloud environment URLs for vendor for specific categories of third-party applications (article corpus) as shown in Fig. 30 ), the data extraction function comprising: executing an automated data extraction through scraping of website content in a plurality of different data types from one or more websites for each source list (see Figs. 29-30, para [0444], para [0457], discloses web scraping to identify different types of data in application indexing shown in Fig. 29); parsing the extracted data into a common data type (see Fig. 28, para [0424], discloses formatting various source data into a common format in identifying applications from different URLs and categorizing URLs); and normalizing the parsed data from a raw format into a common format grouped by a plurality of data categories (see Figs. 29-30, para [0424], para [0437], discloses normalization of data that is presented differently in different protocols and categorizing URLs in application indexing); performing a de-duplication of each article from the article corpus based on a similarity index, wherein the de-duplication process is based on one or more of exact title, similar title and similar content (see Figs. 28-30, para [0424], para [0429], discloses cleansing data such as by de-duplication in categorizing of domain in which an application was discovered and similarity of applications for respective category of applications).
Zimmermann does not explicitly teach extracting one or more relevant texts from the article corpus by applying weights and a plurality of filters comprising one or more of an organization filter, negative vocabulary filter and a distance algorithm filter; clustering a set of articles corresponding to an event to identify similar articles; performing a classification of sentences to determine sentiment; identifying a risk event, wherein the risk event comprises one or more of: litigation, sanctions, adverse media, background and key individuals; calculating a risk score for each risk event; and based on the risk score, generating, via the user interface, an output wherein the output comprises a graphic that illustrates each risk event and supporting articles with one or more annotations generated via machine learning algorithm that identifies negative content.
Flood teaches extracting one or more relevant texts from the article corpus by applying weights and a plurality of filters comprising one or more of an organization filter, negative vocabulary filter and a distance algorithm filter (see Figs. 2-3, para [0035], para [0043-0044], para [0070], discloses extracting named entity recognizer words by applying weights and data filtration and entity extraction, including spam filter (negative vocabulary filter)); clustering a set of articles corresponding to an event to identify articles containing similar content (see Fig. 2, para [0062-0063], discloses clustering articles relating to scored articles, clustering related articles into a group). 
Zimmermann/Flood are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Zimmermann to extract relevant texts by applying weights from disclosure of Flood. The motivation to combine these arts is disclosed by Flood as “improve affordability, scalability, extendibility, and quality of news article curation for an operator, device or network” (para [0020]) and extracting relevant texts by applying weights is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Zimmermann/Flood do not explicitly teach performing a classification of sentences to determine sentiment; identifying a risk event, wherein the risk event comprises one or more of: litigation, sanctions, adverse media, background and key individuals; calculating a risk score for each risk event; and based on the risk score, generating, via the user interface, an output wherein the output comprises a graphic that illustrates each risk event and supporting articles with one or more annotations generated via machine learning algorithm that identifies negative content.
Leidner teaches performing a classification of sentences to determine sentiment (see para [0099], para [0102], discloses risk sentence classifier, classifying sentences that contain threats using sentiment analysis); identifying a risk event, wherein the risk event comprises one or more of: litigation, sanctions, adverse media, background and key individuals (see Fig. 15,  para [0072], para [0077], discloses identifying risk events that have negative impact comprising adverse media); calculating a risk score for each risk event (see Fig. 17A, para [0075], para [0077], discloses calculating risk score for identified risk and generating an entity-specific risk profile data structure); and based on the risk score, generating, via the user interface, an output wherein the output comprises a graphic that illustrates each risk event and supporting articles generated via machine learning algorithm that identifies negative content (see Figs. 18-21, para [0072-0073], para [0105], discloses risk tagging, providing an automated aggregation and visual presentation of risks associated with an entity and  annotating negative risks, shown as threats in Fig. 19 and Fig. 21).
Zimmermann/Flood/Leidner are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Zimmermann/Flood to determine sentiment of sentence for classification from disclosure of Leidner. The motivation to combine these arts is disclosed by Leidner as “improve asset allocation decisions by benchmarking portfolio risk exposure” (para [0084]) and determining sentiment of sentence for classification are well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2 and 13, Zimmermann/Flood/Leidner teach a system of claim 1 and a method of claim 12.
Zimmermann/Flood do not explicitly teach wherein the risk score is associated with a third-party entity.
Leidner teaches wherein the risk score is associated with a third-party entity (see para [0075], discloses risk scores associated with entity-specific risk profiles).

Regarding claims 3 and 14, Zimmermann/Flood/Leidner teach a system of claim 1 and a method of claim 12.
Zimmermann/Flood do not explicitly teach wherein the one or more annotations are based on a context-based approach based on a position POS Tag of a word.
Leidner teaches wherein the one or more annotations are based on a context-based approach based on a position POS Tag of a word (see para [0045], discloses Part of Speech (POS) tagger).

Regarding claims 4 and 15, Zimmermann/Flood/Leidner teach a system of claim 1 and a method of claim 12.
Zimmermann/Flood do not explicitly teach wherein the one or more annotations are based on a phrase extraction using metadata.
Leidner teaches wherein the one or more annotations are based on a phrase extraction using metadata (see Figs. 7-8, para [0056], para [0089], discloses risk phrase tagger for phrases in articles).

Regarding claims 6 and 17, Zimmermann/Flood/Leidner teach a system of claim 1 and a method of claim 12.
Zimmermann/Flood do not explicitly teach wherein the generating a risk event further comprises assessing litigation risk by identifying party and party type and performing conclusion analysis based on a pre-trained conclusion identifier model
Leidner teaches wherein the generating a risk event further comprises assessing litigation risk by identifying party and party type and performing conclusion analysis based on a pre-trained conclusion identifier model (see Figs. 19-20, para [0046-0047], para [0112-0114], disclose litigation risk in identifying risk event and risk types, concluding risk-based threshold parameters in risk management based on machine learning based classifier). 

Regarding claims 7 and 18, Zimmermann/Flood/Leidner teach a system of claim 1 and a method of claim 12.
Zimmermann/Flood do not explicitly teach wherein the generating a risk score further comprises determining article-entity relevance, article-section relevance and risk relevance.
Leidner teaches wherein the generating a risk score further comprises determining article-entity relevance, article-section relevance and risk relevance (see Figs. 7-8, para [0056], discloses news article mining, determining relevancy of entity in article, an article section, and risks).

Regarding claims 8 and 19, Zimmermann/Flood/Leidner teach a system of claim 1 and a method of claim 12.
Zimmermann does not explicitly teach wherein extracting one or more relevant texts from the article corpus further comprises identifying an entity using a name entity recognition (NER) technique.
Flood teaches wherein extracting one or more relevant texts from the article corpus further comprises identifying an entity using a name entity recognition (NER) technique (see para [0042], discloses identifying entity using named entity recognizer).

Regarding claims 10 and 21, Zimmermann/Flood/Leidner teach a system of claim 1 and a method of claim 12.
Zimmermann/Flood do not explicitly teach wherein the determined sentiment is further validated against one or more negative events using a dependency parsing technique.
Leidner teaches wherein the determined sentiment is further validated against one or more negative events using a dependency parsing technique (see Fig. 11, para [0059], para [0078], discloses sentiment qualifying a negative narrative using sentiment analysis).

Claims 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Zimmermann et al. (US 2018/0027006) (hereinafter Zimmermann) in view of Flood et al. (US 2019/0303395) (hereinafter Flood), and in further view of Leidner et al. (US 2012/0221485) (hereinafter Leidner) as applied to claims 1 and 12, and in further view of Kohita et al. (US 2020/0364298) (hereinafter Kohita).
Regarding claims 5 and 16, Zimmermann/Flood/Leidner teach a system of claim 1 and a method of claim 12.
Zimmermann/Flood/Leidner do not explicitly teach wherein the one or more annotations is based on an annotation relevance score that generates vector similarity score between each annotation and one or more dictionary words.
Kohita teaches wherein the one or more annotations is based on an annotation relevance score that generates vector similarity score between each annotation and one or more dictionary words (see Figs. 1-2, para [0036], para [0043], discloses annotations for words with high scores and generating a similarity score for candidate words stored in dictionary storage).
Zimmermann/Flood/Leidner/Kohita are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Zimmermann/Flood/Leidner to generating similarity score from disclosure of Kohita. The motivation to combine these arts is disclosed by Kohita as “make the learning more efficient” (para [0036]) and generating similarity score is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Zimmermann et al. (US 2018/0027006) (hereinafter Zimmermann) in view of Flood et al. (US 2019/0303395) (hereinafter Flood), and in further view of Leidner et al. (US 2012/0221485) (hereinafter Leidner) as applied to claims 1 and 12, and in further view of Kumar et al. (US 2020/0410321) (hereinafter Kumar).

Regarding claims 9 and 20, Zimmermann/Flood/Leidner teach a system of claim 1 and a method of claim 12.
Zimmermann/Flood/Leidner do not explicitly teach wherein clustering a set of articles is based on density based spatial clustering to identify similar types of events within a predetermined time frame.
Kumar teaches wherein clustering a set of articles is based on density based spatial clustering to identify similar types of events within a predetermined time frame (see Fig. 2, para [0017], para [0031], discloses clustering a set of crime events based on density-based spatial clustering to identify types of crimes in a particular area at a time interval).
Zimmermann/Flood/Leidner/Kumar are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Zimmermann/Flood/Leidner to utilize density based spatial clustering from disclosure of Kumar. The motivation to combine these arts is disclosed by Kumar as “The more fine-grained binned information is more informative for further analysis” (para [0013]) and utilizing density based spatial clustering is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Claims 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable Zimmermann et al. (US 2018/0027006) (hereinafter Zimmermann) in view of Flood et al. (US 2019/0303395) (hereinafter Flood), and in further view of Leidner et al. (US 2012/0221485) (hereinafter Leidner) as applied to claims 1 and 12, and in further view of Hendrickson et al. (US 2021/0117417) (hereinafter Hendrickson).
Regarding claims 11 and 22, Zimmermann/Flood/Leidner teach a system of claim 1 and a method of claim 12.
Zimmermann/Flood/Leidner do not explicitly teach wherein the weights and the plurality of filters are configurable by a user.
Hendrickson teaches wherein the weights and the plurality of filters are configurable by a user (see para [0010], para [0052], discloses users configuring factors and weights for a specific objective including filtering data). 
Zimmermann/Flood/Leidner/Hendrickson are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Zimmermann/Flood/Leidner to include user configuration of weights and filters from disclosure of Hendrickson. The motivation to combine these arts is disclosed by Hendrickson as “further train and improve the machine analysis portion” (para [0014]) and including user configuration of weights and filters is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159